         Case 2:15-cv-02274-JEO Document 52 Filed 01/09/19 Page 1 of 2                                    FILED
                                                                                                 2019 Jan-09 AM 09:00
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


The Estate of Marquette F. Cummings, Jr.,             )
                                                      )
       Plaintiffs,                                    )
                                                      )
VS.                                                   ) CIVIL ACTION NO: 2:15-CV-2274
                                                      )
                                                      )
Warden Carter Davenport, individually,                )
and in his official capacity as Warden                )
of St. Clair Correctional Facility, et al.,           )
                                                      )
       Defendants.                                    )


                                      MOTION TO WITHDRAW

       COMES now Victor Revill, counsel for the Plaintiffs, The Estate of Marquette F.
Cummings, Jr., and Angela Gaines, and hereby moves this Honorable Court to allow the
undersigned counsel to withdraw as counsel for the Plaintiffs. As grounds therefore, the
undersigned would show as follows:

   1. That the Plaintiff has notified counsel of her intent to seek other representation in these
      causes;
   2. That Attorney Matthew Bailey has filed a Notice of Appearance in the above referenced
      case.
   3. That counsel for the Plaintiff has notified the Plaintiff of the current status of this cause;
   4. Plaintiff will not be prejudiced by the granting of this Motion to Withdraw.


       WHEREFORE, the undersigned prays that this Honorable Court will grant this motion to
withdraw.

                                                      /s/ Victor Revill
                                                      Victor Revill, Esq.
Of Counsel:
Revill Law Firm
2027 2nd Ave North
Bradford Building, Suite A
Birmingham, AL 35203
vrevill@revilllawfirm.com
          Case 2:15-cv-02274-JEO Document 52 Filed 01/09/19 Page 2 of 2
Cummings Estate, et al., v. Carter Davenport
Motion to Withdraw
Page | 2

(205) 521-9929



                                 CERTIFICATE OF SERVICE

         I hereby certify that I have on this 9th day of January, 2019, filed the foregoing using the
CM/ECF electronic filing system which will send notification of such filing to the following
parties:

Steve Marshall, Attorney General
Anne A. Hill, General Counsel
Elizabeth A. Sees, Assistant Attorney General
Bart Harmon, Assistant Attorney General
Alabama Department of Corrections
Legal Division
301 Ripley Street
P.O. Box 301501
Montgomery, Alabama 36130

                                                      /s/ Victor Revill
                                                      Victor Revill, Esq.
